By the Court i

The rule in the case must be made absolute. Ten days written notice of the inquisition and of the time for holding it, is the only legal notice that can be given in any case; for that and nothing short of it, the statute in express terms requires. A written notice which by a mistake, notifies a party that a thing is to be done thirty days after it is in point of fact to be done, if not practically no more, would in most cases at least, be no better, than no notice at all; and if the written notice to be given under the statute, is erroneous in any essential respect, it cannot be remedied or corrected, even by design, in any such method as has been insisted was unintentionally done in the present case. Admitting what has been proved, on discovering the discrepancy as to the time designated between the written notice left at the house of the defendant in the writ and the verbal information afterward given him on the same day by the sheriff, which of the two would the defendant have a right naturally and reasonably to consider and conclude was the most correct and reliable notice he had received? The former we should say without hesitation. But even if he had any doubt or misgiving in his own mind upon the subject, he was under no obligation to hunt up the sheriff or to put himself to any trouble whatever to ascertain on which of the two days the inquisition was in fact to be held. We must therefore consider the erroneous written notice and the conflicting verbal information afterward given him by the sheriff proved in the case, as equivalent to no legal notice whatever in the case; and as it all occurred *412but a few days before the commencement of the last term of the court, and the plaintiff in the rule alleges in his affidavit that he had no knowledge of the fact that the inquisition had been held, or his lands had been condemned until after the adjournment at that term, both the inquisition and the sale must be set aside and the rule made absolute.